OPINION
RODRIGUEZ, Justice.
This is an appeal from a dismissal for want of prosecution. During oral argument, counsel for appellees informed the Court they had discovered two Texas Supreme Court cases,1 not cited by any party, that clearly established the merits of Fonseca’s third point of *815error, and that the case should be reversed and remanded.
Rule 3.03 of the State Bar Rules of Professional Conduct provides a lawyer shall not knowingly
fail to disclose to the tribunal authority in the controlling jurisdiction known to the lawyer to be directly adverse to the position of the client and not disclosed by opposing counsel.
Tex. DisciplinaRY R. PROF. Conduct 3.03(a)(4) (1997), reprinted in Tex. Gov’t Code Ann. tit. 2, subtit. G app. (Vernon Supp.1998) (State Bar Rules art. X, § 9). We take this opportunity to laud counsel for appellees for their candor with this Court. In this era of “Rambo” litigation, the Court finds counsels’ conduct in pointing out adverse, but controlling authority, commendable.
The judgment of the trial court is REVERSED and REMANDED.

. Thordson v. City of Houston, 815 S.W.2d 550 (Tex.1991), and Gulf Coast Inv. Corp. v. Nasa 1 Business Center, 754 S.W.2d 152 (Tex.1988).